Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to the claims are withdrawn since claims 2 and 11 have been canceled.
Claim 14, line 4 recites, “re integrally formed” which appears to be incorrect.  If agreed, Applicant should file an amendment under rule 312 correcting the above noted issue.

Allowable Subject Matter
Claims 1, 5, 8-10, 14, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 5, 8-10, 14, 17-18, the allowability resides in the overall structure of the device as recited in independent claims 1 and 10 and at least in part because claims 1 and 10 recite, “a heat pipe disposed on the inner surface and comprising a first end and a second end opposite to the first end, the first end being one of an evaporating end and a condensation end of the heat pipe, the second end being the other one of the evaporating end and the condensation end, the first end contacting the gas received in the first cavity, and the second end contacting the first heat dissipation liquid received in the first cavity”.


While Sun teaches many of the limitations of claims 1 and 10 as per the rejection to claims 4 and 13 on page 5 of the non-final office action, neither Sun nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claims 1 and 10.  Indeed, Sun teaches that the heat pipe is used to cool the inside of the vapor chamber (Col. 4, ll. 19-25) thus making the portion of the heat pipe within the vapor chamber the evaporating portion and the portions outside of the vapor chamber the condensations portions.  Therefore it is impossible for any end of the heat pipe to be an evaporating end that is in contact with either the gas or the first heat dissipation liquid as required by claims 1 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835